Case 21-31559-KRH         Doc 17 Filed 06/11/21 Entered 06/12/21 00:12:28                    Desc Imaged
                               Certificate of Notice Page 1 of 5


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

    ____________________________________
    IN RE:                               )
                                         )
    BETTY-JANE OLMSTEAD                  )                 Case No. 21-31559-KRH
                                         )                 Chapter 13
                      Debtor             )

                           ORDER APPOINTING GUARDIAN AD LITEM

        THIS MATTER came to be heard on the Motion of the Debtor, BETTY-JANE

    OLMSTEAD, by counsel, To Appoint a Guardian Ad Litem; and it

           APPEARING TO THE COURT that the Debtor 91 years old and suffers from dementia

    causing her to have difficulty communicating verbally, physically and mentally, being present in

    meetings, managing her personal and financial affairs, and focusing on such matters for an

    extended period of time; and it

           FURTHER APPEARING that Melissa Ann Hearold has previously been the designated

    attorney-in-fact for the Debtor and has been assisting the Debtor with her personal affairs and

    with her Chapter 13 responsibilities; and it

           FURTHER APPEARING that the above issues have been discussed with the Debtor and,

    to the extent she is able, has consented to the appointment of Melissa Ann Hearold as her

    Guardian Ad Litem in this case; and it is in the best interest of the Debtor to do so; it is therefore

           ORDERED that the Debtor’s Motion to Appoint a Guardian Ad Litem be, and the same is

    hereby GRANTED; and it is




    James E. Kane (VSB# 30081)
    Kane & Papa, P.C.
    P. O. Box 508
    Richmond, Virginia 23218-0508
    Telephone (804) 225-9500
    Counsel for Debtor
Case 21-31559-KRH       Doc 17 Filed 06/11/21 Entered 06/12/21 00:12:28              Desc Imaged
                             Certificate of Notice Page 2 of 5


            FURTHER ORDERED that Melissa Ann Hearold, is hereby appointed as the Debtor’s

    Guardian Ad Litem in this case, which appointment will remain in effect until further Order of

    this Court.


                                                /s/ Kevin R Huennekens
           Jun 9 2021
    Date: ________________                     __________________________________
                                               U.S. Bankruptcy Judge



                                                                        Jun 9 2021
                                                   Entered on Docket: _____________________




    I ask for this:

    /s/ James E. Kane
    James E. Kane (VSB# 30081)
    Kane & Papa, P.C.
    P. O. Box 508
    Richmond, Virginia 23218-0508
    Telephone (804) 225-9500
    Counsel for Debtor



    /s/ Suzanne E. Wade
    Suzanne E. Wade, Esquire
    Chapter 13 Trustee
    7202 Glen Forest Drive, Ste. 202
    Richmond, VA 23226



                                         CERTIFICATION

           Pursuant to Local Rule 9022-1(C), I hereby certify that all necessary parties have
    endorsed the above order.

                                               /s/ James E. Kane
                                               Counsel for Debtor



                                               2
Case 21-31559-KRH   Doc 17 Filed 06/11/21 Entered 06/12/21 00:12:28   Desc Imaged
                         Certificate of Notice Page 3 of 5


                               Parties to Receive Copies


                                 James E. Kane, Esquire
                                 Kane & Papa, P.C.
                                 P. O. Box 508
                                 Richmond, Virginia 23218-0508

                                 Suzanne E. Wade, Esquire
                                 Chapter 13 Trustee
                                 7202 Glen Forest Drive, Ste. 202
                                 Richmond, VA 23226

                                 Office of the U.S. Trustee
                                 701 E. Broad Street
                                 Room 4304
                                 Richmond, Virginia 23219




                                       3
       Case 21-31559-KRH                      Doc 17 Filed 06/11/21 Entered 06/12/21 00:12:28                                             Desc Imaged
                                                   Certificate of Notice Page 4 of 5
                                                               United States Bankruptcy Court
                                                                Eastern District of Virginia
In re:                                                                                                                  Case No. 21-31559-KRH
Betty-Jane Olmstead                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                    User: bullockn                                                             Page 1 of 2
Date Rcvd: Jun 09, 2021                                                 Form ID: pdford9                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 11, 2021:
Recip ID                    Recipient Name and Address
db                        + Betty-Jane Olmstead, P.O. Box 274, Heathsville, VA 22473-0274

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                    Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                       + Email/Text: ustpregion04.rh.ecf@usdoj.gov
                                                                                         Jun 10 2021 02:01:00      UST smg Richmond, Office of the U. S. Trustee,
                                                                                                                   701 East Broad St., Suite 4304, Richmond, VA
                                                                                                                   23219-1849

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 11, 2021                                            Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 9, 2021 at the address(es) listed below:
Name                                Email Address
James E. Kane
                                    on behalf of Debtor Betty-Jane Olmstead jkane@kaneandpapa.com
                                    info@kaneandpapa.com,cdiez@kaneandpapa.com,jkrumbein@kaneandpapa.com,awilson@kaneandpapa.com,afisher@kaneandpa
                                    pa.com

John P. Fitzgerald, III
                                    USTPRegion04.RH.ECF@usdoj.gov

Mary Delyse Vitartas
                                    on behalf of Creditor Fay Servicing LLC MVitartas@padgettlaw.net bkecf@padgettlawgroup.com
     Case 21-31559-KRH            Doc 17 Filed 06/11/21 Entered 06/12/21 00:12:28         Desc Imaged
                                       Certificate of Notice Page 5 of 5
District/off: 0422-7                                    User: bullockn                         Page 2 of 2
Date Rcvd: Jun 09, 2021                                 Form ID: pdford9                      Total Noticed: 2
Suzanne E. Wade
                          ecfsummary@ch13ricva.com trustee@ch13ricva.com;fred@cmc13.net


TOTAL: 4
